Citation Nr: 1040289	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-04 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of an 
amputated left first toe.


REPRESENTATION

Appellant represented by:	Jack Cohoon


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel

INTRODUCTION

The Veteran had verified active service from May 1970 to 
September 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the Veteran's request to reopen his claim 
for service connection for residuals of an amputated left first 
toe.

The Veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge in March 2008.  A transcript of 
the hearing is associated with the claims folder.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran contends that he injured his left great toe during 
active military service and that he currently has residuals of 
that injury.  At his March 2008 hearing, he testified that he had 
his full toe upon entry into service, and that he was stationed 
in Vietnam when he essentially stepped on something or was shot, 
and injured or lost a part of his left great toe.  Despite the 
Veteran's hearing testimony, the available service treatment 
records indicate that upon entry examination in May 1970, the 
Veteran was noted to have a traumatic amputation of the distal 
phalanx, left big toe.  There are no other records of an incident 
involving the left big toe in service.

In an August 2004 rating decision, service connection for 
residuals of an amputation of the left first toe was denied, on 
the basis that the injury was noted upon entry into service, and 
there was no evidence of aggravation of that injury during 
service.  The Veteran did not appeal that decision, and it became 
final.  In October 2005, he submitted new claim for service 
connection for an amputated toe.  He indicated that the injury 
was treated in 1973.  The Board must determine whether to reopen 
this claim on the basis of new and material evidence.  However, 
prior to even making that determination, this case must be 
remanded for additional development.  Although the Board 
sincerely regrets the additional delay caused by this remand, it 
is necessary to ensure that there is a complete record upon which 
to decide the Veteran's claim so that he is afforded every 
possible consideration.  

One of the most fundamental requirements for handling a claim for 
VA benefits is verification of the Veteran's military service, so 
that all available service treatment records may be obtained.  In 
the present case, on his claim to reopen, the Veteran noted dates 
of service from May 1970 to September 1973.  The Veteran's DD-214 
(Certificate of Release or Discharge from Service) indicates 
active duty from May 28, 1970 to September 11, 1970.  The DD-214 
lists the reason for separation as unsuitability-Inaptitude (w/o 
Admin Board).  There is no indication that the Veteran served in 
Vietnam or was awarded any decorations or citations.

The Veteran's service treatment records date from May 28, 1970 to 
September 11, 1970.  Records show that in August 1970 the 
Aptitude Board recommended the Veteran be discharged for mental 
inaptitude and unsuitability for service.  

At the March 2008 hearing, the Veteran confirmed that he served 
in the Marine Corps from May 28, 1970 to September 11, 1972, and 
that he served in Vietnam a year and two weeks in which he was 
wounded in combat.  On his notice of disagreement and substantive 
appeal, he also used the dates 1970 to 1972, although on his 
October 2005 claim he used 1970-1973.  

The claims file does not contain a DD-214 or any service records 
indicating that the Veteran served past September 11, 1970.  
However, there is a NA Form 13038, Certification of Military 
Service, in the file which indicates the Veteran served from May 
28, 1970 to September 11, 1972 (two years past the date of 
discharge noted on the DD-214).  This Certificate was issued by 
the National Personnel Records Center (NPRC) on September 3, 
2002.  An accompanying letter from the NPRC to the Veteran, dated 
September 5, 2002, indicates that since his "military record did 
not contain a copy of a Report of Separation, the enclosed NA 
Form 13038 is furnished in lieu of the separation document and 
will verify military service."  The letter further states that 
"[t]he military service information provided on this form has 
been extracted from the records on file at this Center and may be 
used for any official purpose, including application for an 
adjudication of veterans benefits."  The letter provides 
specific contact information, should the Veteran have any 
questions.

There is no evidence that the RO has undertaken any development 
to reconcile the inconsistencies between the dates on the 
Certification of Military Service and the Veteran's DD-214; the 
Aptitude Board's recommendation for discharge in August 1970; and 
the absence of service treatment records after September 11, 
1970.  As the dates of the Veteran's service are critical to 
making any determinations in his case, further development on 
this point is necessary.  Should it turn out that the Veteran did 
serve past 1970, any service treatment records from that time 
should be obtained as well.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) to resolve the discrepancy 
between the dates of service shown on the 
Veteran's DD-214 (May 28, 1970 to September 
11, 1970) and the dates of service shown on 
the Certification of Military Service which 
was issued by the NPRC (May 28, 1970 to 
September 11, 1972).  Specifically, the 
NPRC should be asked to clarify what 
records it relied upon to issue the 
Certification of Military Service (as 
referenced in their September 5, 2002 
letter to the Veteran).  As a starting 
point, it is suggested that the NPRC be 
contacted at the direct contact information 
that they provided in the September 5, 
2002, letter to the Veteran (copy of which 
is enclosed with the Veteran's STRs in the 
claims file).  If the NPRC is unable to 
resolve this issue, an explanation as to 
why it cannot resolve the matter must be 
clearly documented in the claims file.  
Additionally, if the NPRC cannot resolve 
the matter, VA must undertake further 
efforts to verify the Veteran's service 
dates, and document such efforts in the 
claims file.  
		
2.  If it is found that the appellant did 
serve on active duty past the September 11, 
1970 date, obtain copies of the complete 
service treatment records not included in 
the claims file.  If any service treatment 
records past the September 11, 1970 date 
cannot be obtained or do not exist, an 
explanation must be given and documentation 
in the claims file provided.  

3.  After the above is complete, 
readjudicate the appellant's claim of 
whether new and material evidence has been 
submitted sufficient to reopen the claim of 
entitlement to service connection for 
residuals of an amputated left first toe 
and, if so, whether service connection is 
warranted.  If the claim remains denied, 
issue a supplemental statement of the case 
to the appellant and his representative, 
and they should be given an opportunity to 
respond, before the case is returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


